538 F.2d 94
Miguel RIOS-TALAMANTES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 76-1821

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 3, 1976.
Miguel Rios Talamantes, pro se.
John E. Clark, U.S. Atty., LeRoy Morgan Jahn, Ronald P. Guyer, Asst. U.S. Attys., San Antonio, Tex., for respondent-appellee.
Appeal from the United States District Court for the Western District of Texas.
Before COLEMAN, GOLDBERG and GEE, Circuit Judges.
PER CURIAM:


1
Appellant, Miguel Rios-Talamantes, was indicted on January 18, 1973, for distribution of heroin, in violation of 21 U.S.C. § 841(a)(1).  Rios-Talamantes was convicted on a guilty plea.


2
Rios-Talamantes subsequently petitioned for relief from his sentence in the district court under 28 U.S.C. § 2255.  He alleged that his indictment was invalid because it was signed by a "Special Attorney" rather than by the permanent United States Attorney or his assistant.  He further alleged that the trial judge failed to address him personally prior to accepting his guilty plea.  The district court found both contentions to be meritless and accordingly denied relief.


3
We have carefully reviewed the briefs and record in this case and find the decision of the district court to be free of error.  The denial of relief is


4
AFFIRMED.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I